Bank of N.Y. Mellon v Arussy (2020 NY Slip Op 06082)





Bank of N.Y. Mellon v Arussy


2020 NY Slip Op 06082


Decided on October 28, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 28, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
HECTOR D. LASALLE
VALERIE BRATHWAITE NELSON
ANGELA G. IANNACCI, JJ.


2018-10061
 (Index No. 505692/15)

[*1]Bank of New York Mellon, etc., appellant, 
vChana Arussy, respondent, et al., defendants.


Frenkel, Lambert, Weiss, Weisman & Gordon, LLP, Bay Shore, NY (Ruth O'Connor of counsel), for appellant.

DECISION & ORDER
In an action to foreclose a mortgage, the plaintiff appeals from an order of the Supreme Court, Kings County (Noach Dear, J.), dated June 14, 2018. The order, insofar as appealed from, denied those branches of the plaintiff's motion which were for summary judgment on the complaint insofar as asserted against the defendant Chana Arussy, to strike her answer, affirmative defenses, and counterclaims, and for an order of reference.
ORDERED that the order is affirmed insofar as appealed from, without costs or disbursements.
For the reasons stated in Bayview Loan Servicing, LLC v Kelly (166 AD3d 843), we agree with the Supreme Court's determination denying those branches of the plaintiff's motion which were for summary judgment on the complaint insofar as asserted against the defendant Chana Arussy, to strike her answer, affirmative defenses, and counterclaims, and for an order of reference.
LEVENTHAL, J.P., LASALLE, BRATHWAITE NELSON and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court